             Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al.,1                                         § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

      AGENDA FOR MATTERS SCHEDULED FOR DECEMBER 17, 2018, AT 2:30 P.M.
    (PREVAILING CENTRAL TIME), BEFORE THE HONORABLE MARVIN ISGUR AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
      OF TEXAS, AT COURTROOM 404, 515 RUSK STREET, HOUSTON, TEXAS 77002

       The above-referenced debtors and debtors in possession (collectively, the “Debtors”)
hereby file their agenda for matters set for hearing on December 17, 2018, at 2:30 p.m. (prevailing
Central Time).

I.           ADJOURNED MATTERS

1.           Debtors’ Second Omnibus Objection to Certain Proofs of Claim (Incorrect Debtor Claims)
             [Docket No. 1320]

                    Responses Received: None.

                    Related Documents:

                    A.       Order Sustaining Debtors' Second Omnibus Objection to Certain Proofs of
                             Claim (Incorrect Debtor Claims) [Docket No. 1829]

                    B.       Notice of Adjournment of Hearing on Objections to Proofs of Claim
                             Numbers 1905 and 2537 [Docket No. 1947]

                    C.       Notice of Adjournment of Hearing on Objections to Proofs of Claim
                             Numbers 1905 and 2537, and 746254 [Docket No. 2216]




1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.



KE 58465043
       Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 2 of 8



              Status: This matter is adjourned to February 5, 2019 at 2:30 p.m. (prevailing
              Central Time).

2.     Debtors’ Fifth Omnibus Objection to Certain Proofs of Claim (Incorrect Debtor Claims)
       [Docket No. 1323]

              Responses Received: None.

              Related Documents:

              A.     Notice of Adjournment of Hearing on Objections to Proofs of Claim
                     Numbers 1905 and 2537 [Docket No. 1947]

              B.     Order Sustaining Debtors’ Omnibus Objections to Certain Proofs of Claim
                     (Incorrect Debtor Claims) [Docket No. 1962]

              C.     Notice of Adjournment of Hearing on Objections to Proofs of Claim
                     Numbers 1905 and 2537, and 746254 [Docket No. 2216]

              Status: This matter is adjourned to February 5, 2019 at 2:30 p.m. (prevailing
              Central Time).

II.    OMNIBUS CLAIMS OBJECTION

3.     Debtors’ Twenty-Ninth Omnibus Objection to Certain Proofs of Claim (Incorrect Debtor
       Claims, Amended Claims, Exact Duplicate Claims, Satisfied Claims, Cross-Debtor
       Duplicate Claims, Debtholder Duplicate Claims, No Liability - Non-Debtor Liability
       Claims, and Reclassified Claims) [Docket No. 1926]

              Responses Received: None.

              Related Documents:

              A.     Proposed Order Sustaining Debtors’ Twenty-Ninth Omnibus Objection to
                     Certain Proofs of Claim (Incorrect Debtor Claims, Amended Claims, Exact
                     Duplicate Claims, Satisfied Claims, Cross-Debtor Duplicate Claims,
                     Debtholder Duplicate Claims, No Liability - Non-Debtor Liability Claims,
                     and Reclassified Claims) [Docket No. 2217]

              Status: This matter is going forward.

III.   DELOITTE RETENTION

4.     Debtors’ Application for Entry of an Order (A) Authorizing the Debtors to Employ and
       Retain Deloitte Consulting LLP as Consulting Services Provider Effective Nunc Pro Tunc
       to September 1, 2018 and (B) Granting Related Relief [Docket No. 2040]




                                              2
      Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 3 of 8



             Responses Received: None.

             Related Documents:

             A.     Proposed Order (A) Authorizing the Debtors to Employ and Retain Deloitte
                    Consulting LLP as Consulting Services Provider Effective Nunc Pro Tunc
                    to September 1, 2018 and (B) Granting Related Relief [Docket No. 2202]

             B.     Notice of Filing of Revised Proposed Order (A) Authorizing the Debtors to
                    Employ and Retain Deloitte Consulting LLP as Consulting Services
                    Provider Effective Nunc Pro Tunc to September 1, 2018 and (B) Granting
                    Related Relief [Docket No. 2203]

             Status: This matter is going forward.

IV.   HEARING REGARDING IMPLEMENTATION OF CCOH SEPARATION
      SETTLEMENT

5.    Joint Emergency Motion for Entry of an Order (I) Directing the Application of Bankruptcy
      Rules 7023 and 7023.1, (II) Preliminarily Approving the Settlement, (III) Approving the
      Retention of Prime Clerk LLC as Notice Administrator, (IV) Approving the Form and
      Manner of Notice, (V) Scheduling a Fairness Hearing to Consider Final Approval of the
      Settlement as Part of Confirmation of the Plan, and (VI) Granting Related Relief
      [Docket No. 2143]

             Responses Received:

             A.     The Term Loan/PGN Group’s Objection to Emergency Motion Regarding
                    GAMCO Settlement Procedures [Docket No. 2147]

             B.     Preliminary Objection of Norfolk County Retirement System to (A) Joint
                    Emergency Motion for Entry of an Order (I) Directing the Application of
                    Bankruptcy Rules 7023 and 7023.1, (II) Preliminarily Approving the
                    Settlement, (III) Approving the Retention of Prime Clerk LLC as Notice
                    Administrator, (IV) Approving the Form and Manner of Notice,
                    (V) Scheduling a Fairness Hearing to Consider Final Approval of the
                    Settlement as Part of Confirmation of the Plan, and (VI) Granting Related
                    Relief and (B) GAMCO Asset Management, Inc.’s Emergency Motion for
                    Entry of an Order (I) Directing the Application of Bankruptcy Rules 7023
                    and 7023.1, (II) Certifying a Class, Designating a Class Representative, and
                    Appointing Class Counsel for Purposes of Settlement, and (III) Granting
                    Related Relief [Docket No. 2149]

             Related Documents:

             A.     Debtors’ Reply in Support of the Joint Emergency Motion [Docket
                    No. 2160]



                                             3
     Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 4 of 8



            B.     Joint Further Reply in Support of Joint Emergency Motion and Emergency
                   Motion [Docket No. 2188]

            C.     Notice of Filing of Final Separation Settlement Agreement and Separation
                   Documents [Docket No. 2212]

            D.     Proposed Order (I) Directing the Application of Bankruptcy Rules 7023 and
                   7023.1, (II) Preliminarily Approving the Settlement, (III) Approving the
                   Retention of Prime Clerk LLC as Notice Administrator, (IV) Approving the
                   Form and Manner of Notice, (V) Scheduling a Fairness Hearing to Consider
                   Final Approval of the Settlement as Part of Confirmation of the Plan, and
                   (VI) Granting Related Relief [Docket No. 2213]

            Status: This matter is going forward.

6.   GAMCO Asset Management, Inc.’s Emergency Motion for Entry of an Order (I) Directing
     the Application of Bankruptcy Rules 7023 and 7023.1, (II) Certifying a Class, Designating
     a Class Representative, and Appointing Class Counsel for Purposes of Settlement, and
     (III) Granting Related Relief [Docket No. 2144]

            Responses Received:

            A.     Preliminary Objection of Norfolk County Retirement System to (A) Joint
                   Emergency Motion for Entry of an Order (I) Directing the Application of
                   Bankruptcy Rules 7023 and 7023.1, (II) Preliminarily Approving the
                   Settlement, (III) Approving the Retention of Prime Clerk LLC as Notice
                   Administrator, (IV) Approving the Form and Manner of Notice,
                   (V) Scheduling a Fairness Hearing to Consider Final Approval of the
                   Settlement as Part of Confirmation of the Plan, and (VI) Granting Related
                   Relief and (B) GAMCO Asset Management, Inc.’s Emergency Motion for
                   Entry of an Order (I) Directing the Application of Bankruptcy Rules 7023
                   and 7023.1, (II) Certifying a Class, Designating a Class Representative, and
                   Appointing Class Counsel for Purposes of Settlement, and (III) Granting
                   Related Relief [Docket No. 2149]

            Related Documents:

            A.     Debtors’ Reply in Support of the Joint Emergency Motion [Docket
                   No. 2160]

            B.     Supplemental Memorandum of Law in Further Support of GAMCO Asset
                   Management, Inc.’s Emergency Motion for Entry of an Order (I) Directing
                   the Application of Bankruptcy Rules 7023 and 7023.1, (II) Certifying A
                   Class, Designating A Class Representative, and Appointing Class Counsel
                   for Purposes of Settlement, and (III) Granting Related Relief (Docket No.
                   2144) [Docket No. 2192]




                                             4
     Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 5 of 8



           C.     Supplemental Declaration of Andrew J. Entwistle in Further Support of
                  GAMCO Asset Management, Inc.’s Emergency Motion for Entry of an
                  Order (I) Directing the Application of Bankruptcy Rules 7023 and 7023.1,
                  (II) Certifying a Class, Designating a Class Representative, and Appointing
                  Class Counsel for Purposes of Settlement, and (III) Granting Related Relief
                  [Docket No. 2193]

           D.     Proposed Order (I) Directing the Application of Bankruptcy Rules 7023 and
                  7023.1, (II) Certifying A Class, Designating A Class Representative, and
                  Appointing Class Counsel for Purposes of Settlement, and (III) Granting
                  Related Relief [Docket No. 2214]

           Status: This matter is going forward.

V.   2019 INCENTIVE PLAN MOTION

7.   Debtors’ Motion for Entry of an Order Authorizing and Approving the Debtors’ 2019
     Incentive Plans [Docket No. 1989]

           Responses Received:

           A.     Objection of the Acting United States Trustee to Debtors’ Motion for Entry
                  of an Order Authorizing and Approving the Debtors’ 2019 Incentive Plans
                  [Docket No. 2153]

           Related Documents:

           A.     Notice of Adjournment of Debtors’ Motion for Entry of an Order
                  Authorizing and Approving the Debtors’ 2019 Incentive Plan
                  [Docket No. 2159]

           B.     Notice of Filing of Amended Exhibit C Attached to Debtors’ Motion for
                  Entry of an Order Authorizing and Approving the Debtors’ 2019 Incentive
                  Plan [Docket No. 2208]

           C.     Proposed Order Authorizing and Approving the Debtors’ 2019 Incentive
                  Plans [Docket No. 2209]

           D.     Notice of Filing Proposed Order Authorizing and Approving the Debtors’
                  2019 Incentive Plans [Docket No. 2210]

           E.     Debtors’ Reply to the U.S. Trustee’s Objection to the Debtors’ Motion for
                  Entry of an Order Authorizing and Approving the Debtors’ 2019 Incentive
                  Plan for Insiders [Docket No. 2211]

           Status: This matter is going forward.




                                           5
       Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 6 of 8



VI.    CONTINUED CONFIRMATION STATUS CONFERENCE

8.     Order Regarding Confirmation Hearing Dates [Docket No. 2171]

              Status: This matter is going forward.

VII.   WITNESS AND EXHIBIT LISTS

9.     Debtors’ Witness and Exhibit List for Hearing Scheduled for December 17, 2018
       at 2:30 p.m. (Prevailing Central Time) [Docket No. 2135]

10.    Witness and Exhibit List of United States Trustee [Docket No. 2154]

11.    Norfolk County Retirement System’s Witness and Exhibit List [Docket No. 2187]

12.    GAMCO Asset Management’s Witness and Exhibit List for Hearing Scheduled for
       December 17, 2018 at 2:30 p.m. [Docket No. 2197]

                         [Remainder of page intentionally left blank]




                                              6
          Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 7 of 8



Houston, Texas
December 17, 2018

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)   Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                         KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200              KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221              300 North LaSalle Street
Email:           ptomasco@jw.com             Chicago, Illinois 60654
               efreeman@jw.com               Telephone:       (312) 862-2000
               mcavenaugh@jw.com             Facsimile:       (312) 862-2200
                                             Email:           james.sprayregen@kirkland.com
                                                              anup.sathy@kirkland.com
Co-Counsel to the Debtors                                     brian.wolfe@kirkland.com
and Debtors in Possession                                     will.guerrieri@kirkland.com
                                                              benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email:         christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
       Case 18-31274 Document 2218 Filed in TXSB on 12/17/18 Page 8 of 8



                                      Certificate of Service

        I certify that on December 17, 2018, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Patricia B. Tomasco
                                                       Patricia B. Tomasco
